Deen, Chief Judge.
Appellants Brightwell, Dillard and Ford bring this appeal from their conviction of aggravated assault contending that the trial court erred in failing to grant their motion for a directed verdict of acquittal as to Count 4 of the indictment, an aggravated assault on one James Moon. Held:
The evidence established that at 3:00 a.m. on May 5, 1979, Tommy Brown left his mobile home to investigate a car in his yard with its horn blowing. He recognized another car as belonging to Brightwell parked in his driveway. Inside the car with its horn blowing, Brown found Ford beating a girl. Brown asked Ford to leave and Ford returned to Brightwell’s car. Within a matter of minutes, all three appellants and another man emerged from Brightwell’s car with shotguns, a rifle and a pistol. Appellants spread out, began ordering Brown and several other persons around and threatened to inflict serious bodily harm unless those present complied with their orders. Brown testified that James Moon was prevented from leaving by Ford who ordered him to stand with his hands up against a wall. After Moon complied, Ford shot another man in the face and chest with a shotgun after he asked why the men needed guns when no one else was armed. A great deal of shooting erupted from the appellants and a woman was shot in the ankle. Moon fled from the porch. He could not be located for trial having apparently moved out of state.
The trial judge denied appellant’s motion finding that the question of whether Moon was assaulted was one for the jury since the evidence authorized a finding that he had been in reasonable apprehension of bodily harm. We find no error in this ruling. All the evidence points to a shoot-out and Moon’s flight shows that he was in apprehension of harm. The evidence adduced at trial was such that a rational trier of fact could have found the appellants guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979),
Submitted January 14, 1980
Decided April 11, 1980.
C. P. Brackett, Jr., Jack H. Affleck, Jr., for appellants.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.